DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 01/15/2021, with respect to the rejection(s) of claim(s) 1-4 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).  The new reference describes a control unit determines if on-sheet preliminary ink ejection is or is not prohibited as preliminary ink ejection for the print engine based on setting data.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara (US 2006/0055715) in view of Tsuboi (US 7,029,095) in view of Tanabe (US 2017/0344862) and further in view of Udagawa (US 2006/0061617).
With regard to claim 1, Nakahara discloses an image forming apparatus [inkjet recording apparatus; Para. 0030], comprising:

a sheet transportation unit (117) configured to transport the print sheet [Para. 0109]; and 
memory (12) [Fig. 2] configured to store setting data for control of the image forming apparatus that has been input by a user; and  
a control unit (11) configured to control the print engine and the sheet transportation unit [Controls the overall recording apparatus; Para. 0069; Fig. 2]; and 
wherein (a) if on-sheet preliminary ink ejection is not prohibited medium as preliminary ink ejection for the print engine, the control unit performs preliminary ink ejection onto a print sheet (preliminary on-paper ejection area R2) on which a user-specified image is printed (print image 12 and 13) [Fig. 6] and (b) if on-sheet preliminary ink ejection is prohibited as preliminary ink ejection for the print engine, the control unit performs preliminary ink ejection onto another print sheet than the print sheet on which a user-specified image is printed and the control unit controls a sheet transportation unit (preliminary on-paper ejection area R3) [Fig. 6]
Nakahara does not disclose a plural sheet outputting units selectable as an output destination of the print sheet on which printing has been finished in the print engine; wherein the control unit determines if on-sheet preliminary ink ejection is or is not prohibited as preliminary ink ejection for the print engine based on the setting data; performing preliminary ink ejection onto another print sheet than the print sheet on which a user specified image is printed and the control unit and thereby (a) outputs a print sheet on which a user-specified image is printed to a first sheet outputting unit among the plural sheet outputting units, and (b) outputs the another print sheet to a second sheet outputting unit other than the first sheet outputting unit among the plural sheet outputting units.
However, Tsuboi teaches a first preliminary ejection operation on a print medium and a second preliminary ejection operation on an object other than the print medium. [Claim 4]

Lastly, Udagawa teaches a control unit (1010) determining if preliminary ejection is required or not based on the setting data [count patterns; Para. 0023; Fig. 10]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine outputting units selectable as an output destination of the print sheet on which printing has been finished in the print engine as taught by Tsuboi with the image forming apparatus of Nakahara and output a print sheet on which a user-specified image is printed to a first sheet outputting unit among the plural sheet outputting units, and (b) output the another print sheet to a second sheet outputting unit other than the first sheet outputting unit among the plural sheet outputting units in order to discard the areas corresponding to a defective image and the areas used for preliminary ink ejection.
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to perform a preliminary operation on a print sheet and a different area from the print sheet in order to enable defective ejections to be prevented.
With regard to claim 2, Nakahara's modified image forming apparatus discloses all the limitations of claim 1, and Nakahara also discloses wherein if on-sheet preliminary ink ejection is prohibited as preliminary ink ejection for the print engine, the control unit controls the 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahara (US 2006/0055715) in view of Tsuboi (US 7,029,095) in view of Tanabe (US 2017/0344862) in view of Udagawa (US 2006/0061617) as applied to claim 1 above and further in view of Imai (US 2002/005874).
With regard to claim 3, Nakahara's modified image forming apparatus discloses all the limitations of claim 1 but does not disclose further comprising a purge mechanism unit configured to perform a purge action for a head of the print engine; wherein if on-sheet preliminary ink ejection is prohibited as preliminary ink ejection for the print engine, the control unit performs preliminary ink ejection onto the another print sheet without performing the purge action while performing a print job.
However, Imai teaches a purge mechanism (not shown by element) configured to force a recording head to purge ink therefrom. [Para. 0017]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a purge mechanism to the image apparatus of Nakahara modified as taught by Imai in order to improve an ink ejection condition.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahara (US 2006/0055715) in view of Tsuboi (US 7,029,095) in view of Tanabe (US 2017/0344862) as applied to claim 1 above and further in view of Naka (US 2012/0199026).

Nakahara modified does not disclose if on-sheet preliminary ink ejection is prohibited for a partial ink color among the plural ink colors and is not prohibited for a remaining ink color other than the partial ink color among the plural ink colors, the control unit (a) for the partial ink color, performs preliminary ink ejection onto the another print sheet and (b) for the remaining ink color, performs preliminary ink ejection onto a print sheet on which a user-specified image is printed.
However, Naka teaches when a condition is determined not to be normal, the control unit performs a process for maintenance using a sheet different from the sheet used for printing images.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform preliminary ink ejection onto the another print sheet and (b) for the remaining ink color, performs preliminary ink ejection onto a print sheet on which a user-specified image is printed under the conditions of if on-sheet preliminary ink ejection is prohibited for a partial ink color among the plural ink colors and is not prohibited for a remaining ink color other than the partial ink color among the plural ink colors in order to generate a proof printing job.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERICA S LIN/Primary Examiner, Art Unit 2853